Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered October 19, 1995, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We further find that, under the totality of the circumstances *713of this case, the defendant received the effective assistance of counsel (see, People v Benevento, 91 NY2d 708; People v Flores, 84 NY2d 184; People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. S. Miller, J. P., Santucci, Krausman and Luciano, JJ., concur.